Citation Nr: 0408503	
Decision Date: 04/01/04    Archive Date: 04/16/04	

DOCKET NO.  00-21 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
50 percent for post-traumatic stress disorder (PTSD). 

2.  Entitlement to a disability rating in excess of 
10 percent for duodenal ulcer disease with hiatal hernia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from July 1951 to April 1971.  

A review of the record discloses that in a March 2003 
decision, the Board determined that the evidence supported 
the assignment of a 50 percent initial disability evaluation 
for the veteran's PTSD.  It also determined that the evidence 
did not support the assignment of a disability rating in 
excess of 10 percent for the veteran's duodenal ulcer disease 
with hiatal hernia.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In an order dated in November 2003, the 
Court vacated the Board's decision, to the extent that it 
denied an initial rating for PTSD in excess of 50 percent and 
a rating in excess of 10 percent for duodenal ulcer with 
hiatal hernia, and remanded the case to the Board for 
readjudication consistent with a Joint Motion of the parties.  
Copies of the Court's order, the Joint Motion, and the brief 
of the appellant have been placed in the claims file.

The Joint Motion indicated that the 2003 decision did not 
discuss the impact of the "wide" range of global assessment 
of functioning (GAF) scores on the claim (Joint Motion, page 
5).  The Joint Motion also referred to concerns about the 
possibility of the presence of anemia and its potential 
impact on the proper disability evaluation for the duodenal 
ulcer disease.

In order to comply with the Joint Motion of the parties, the 
Board believes that further development would be helpful and 
the case is therefore REMANDED.  This appeal is REMANDED to 
the RO via the Appeals Management Center, in Washington, DC.  
VA will notify the veteran if further action is required on 
his part.

This case is REMANDED for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000 
are fully complied with and satisfied.  
The veteran should be specifically told 
of any information or evidence he should 
submit, of any information or evidence 
that VA will obtain with respect to his 
claims for higher disability ratings and 
that he should provide any evidence in 
his possession that pertains to the 
claims.  

2.  The RO should contact the veteran to 
obtain the names and addresses of all 
medical care providers who have treated 
him for PTSD and ulcer disease with 
hiatal hernia since August 2002.  After 
securing the necessary releases, the RO 
should obtain any records that have not 
been previously associated with the 
claims folder.  Of particular interest 
are records from the VA Medical Centers 
in Jackson, Mississippi, and Wichita, 
Kansas, dating from August 2002.  

3.  The RO should then schedule a 
psychiatric examination of the veteran by 
an appropriate specialist for the purpose 
of determining the current nature and 
extent of psychiatric impairment that may 
be present.  The claims file must be made 
available to and pertinent documents 
therein reviewed by the examiner in 
connection with the requested 
examination.  All appropriate studies are 
to be performed.  The examiner should 
opine as to the degree of severity of 
psychiatric impairment due to PTSD.  
Following evaluation, the examiner should 
assign a numerical code under the Global 
Assessment of Functioning (GAF) Scale 
provided in the Diagnostic and 
Statistical Manual for Mental Disorders 
(DSM-IV).  The presence or absence of 
symptoms enumerated in the rating 
criteria should be specifically noted.  
The examiner should also address the 
varying GAF scores which were given over 
a relatively short time frame in the last 
several years and if the varying scores 
represented different levels of social 
and industrial impairment due to PTSD.  
The complete rationale for any opinion 
expressed should be provided.  

4.  The RO should schedule the veteran 
for a gastrointestinal examination by an 
appropriate specialist for the purpose of 
determining the current nature and extent 
of impairment attributable to his 
duodenal ulcer disease with hiatal 
hernia.  The claims file must be made 
available and pertinent documents therein 
reviewed by the examiner in connection 
with the examination.  All findings 
should be reported in detail and all 
testing deemed necessary should be 
accomplished.  Of particular importance 
is laboratory testing to help determine 
the presence or absence of anemia.  The 
examiner should express an opinion as to 
the degree of impairment attributable to 
the veteran's gastrointestinal 
symptomatology.  

5.  Following the above development, the 
RO should review and readjudicate the 
rating claims on appeal.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case.  This 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  No action is 
required by the veteran until he is notified by the RO; 
however, he is hereby notified that failure to report for his 
scheduled VA examination without good cause may adversely 
affect the outcome of his claim for an increased evaluation.  
38 C.F.R. § 3.655 (2003).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



                       
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


